ON APPELLANT’S MOTION FOR REHEARING
On motion for rehearing appellants argued that the trial court should have entered a take nothing judgment as to an 84.921 acre tract of land. We now clarify our opinion in this respect.
The question raised by appellants’ motion for rehearing is whether appellees struck all of their pleadings claiming title to a certain 84.921 acre tract of land in Real County, Texas. Appellants urge that ap-pellees only struck pleadings claiming adverse possession of the tract and that the trial court erred in not issuing a take nothing judgment based on appellees’ claim of record title to the land. However, appel-lees never claimed to be record title holders of the 84.921 acre tract.
In appellees’ Third Amended Petition they claimed title in fee simple to all of the land described in paragraph two. Then, in paragraph five, appellees claimed that title to the 84.921 acre tract was acquired by adverse possession. However, during trial appellees amended their petition to strike all claims to land acquired by adverse possession. This trial amendment effectively struck all pleadings concerning the 84.921 acre tract of land. Thus, the trial court’s omission of the 84.921 acre tract of land from the judgment was correct since any disposition would have been without support in the pleadings.
The motion for rehearing is granted to the extent of clarification of the opinion. In all other respects it is overruled.
The judgment is affirmed.